Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11-14, and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by, Graham (5,200,679).  
RE claims 1, 11, and 18, Graham (5,200,679) discloses a gripper (see Figs. 1-12) for gripping a workpiece and a method of gripping a workpiece, comprising: providing a base (16, 51, and 52); at least one middle segment (17 and 18) (see Fig. 1) pivotally connected to the base (!6); a distal segment (19) pivotally connected to the at least one middle segment )18 and 17); at least one actuator, a motor (41) and a drive shaft, substantially disposed within the base; an adducting tendon (47) (see Fig. 5) having a 
RE claims 2 and 12, Figs. 3 and 5 of Graham (5,200,679) substantially show that the at least one actuator is configured for linearly moving the proximal end of the adducting tendon.
RE claims 3, 13, and 20, Fig. 3 of Graham (5,200,679) shows a reel (45 or 46) which can be considered as a yoke located within the base (16, 51, and 52) and connected to the at least one actuator, the yoke attaching the proximal end of the adducting tendon to the at least one actuator.
RE claims 4 and 14, Fig. 3 of Graham (5,200,679) discloses the at least one middle segment (17 and 18) defines a first longitudinal axis, wherein the at least actuator defines a second longitudinal axis which is angled relative to the first longitudinal axis of the at least one middle segment.
RE claim 9, Figs. 3 and 5 of Graham (5,200,679) show the adducting tendon (47) is internally disposed within the base, the at least one middle segment, and the distal segment.
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (5,200,679) in view of Terai et al. (4,452,479). 
Graham (5,200,679), as presented above, shows a DC motor (41), but does not specifically show one fluid powered linear actuator. However, Terai et al. (4,452,479) teaches a gripper provided by a hydraulic motor (32) (see Col. 2, lines 6-23) and a one fluid powered linear actuator, a cylinder (see Col. 1,liens 28-39) and Col. 2, lines 59-66). 
Thus, it would have been obvious to those skilled in the gripping technology to provide a
one fluid powered actuator on the Graham (5,200,679) as taught by Terai et al. (4,452,479) to firmly and powerfully grasp an object. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (5,200,679). 
Graham (5,200,679), as presented above, shows a pair of reels or pulleys (45 and 46) (See Fig. 3), but does not specifically show a plurality of pulleys internally disposed within the base and the at least one middle segment. However, it would have been obvious to those skilled in the gripping technology to provide a plurality of pulleys, instead of rods (23, 22) on the Graham (5,200,679) to minimize frictions to a user. 



Allowable Subject Matter
Claims 5, 7, 8, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references have been provided in PTO-892 as closely related in the instant application. 
Williams ‘114, the same inventor, shows the detailed structures of the finger, but does not disclose “at least one actuator” in relation to “the at least one middle segment and the distal segment of each gripper of the plurality of grippers are configured for gripping the workpiece as the at least one actuator moves in a first direction and ungripping the workpiece as the at least one actuator moves in a second direction which is opposite to the first direction.”
PHD, Inc. the same Assignee, filed an application, US 2021/0138635, showing the segments, but lacks the detailed structural limitations as recited in claims 1, 11, and 18.
Ruoff ‘911 shows bands (15, 17, and 19) to enclose the fingers.
Fletcher ‘452, Yamanaka ‘456, Ciocarlie ‘631, and Shamilian ‘727 display a gripper having segments controlled by cords or cables to open or close the finger. 
Liu ‘949 displays a gripping finger powered by a motor (70). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652